Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 16 is a method claim and is dependent on method claim 12 which was withdrawn in the response field on 2/14/22 to the restriction requirement between method and apparatus where they were considered and restricted as independent and distinct inventions, see restriction of 12/14/21; also see label of claim 12 as withdrawn. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8, 9 cite power reflected by a previously treated container. However, this was not found to be fully, clearly and concisely supported by the written description. At best, the specification mentions reflected power, such as [0034-36, 41]. It is unclear how the reflected power is associated with previously treated container. Claims 10-11 are also rejected by dependency to rejected claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 20070187280) in view of Mitrovic (US 20030137251).
The following rejections interpret the multiplexer as a more distinct/separated element that is connected to the HF generator, closer to applicant’s 64 being a separated but connected to 62 in Fig. 2. 	
Regarding claim 1. Haines teaches in fig. 1c an apparatus for coating objects wherein the objects are containers with at least one first and one second coating station (fig. 1c, coating two medical packages [abstract, 16] in two stations), wherein these coating stations each have at least one first coating electrode (inner electrode fig. 1c) and one second coating electrode (outer electrode fig. 1c [0016], both electrodes connected to/powered by a HF power source/match box), and with a supply device ([0016] fig. 1c, HF power source/match box) for electrical supply of  at least one of the coating electrodes (as discussed, fig. 1c, [16]), wherein the supply device has a high-frequency generator device (as least the HF energy source component/power generator) for generating at least one of an a.c. voltage (as discussed [0016]) and voltage pulses ([36 39, his claim 32]) as well as at least one of an a.c. voltage distribution device which distributes this a.c. voltage and the voltage pulses respectively to  at least one electrode of the first coating station and of the second coating station (it is obvious to those skilled in the art of power supply at the time of the invention that a power supply/matcher w/ multiple power outlets has at least a power splitter/manifold or brancher to separate the power from a single generator to multiple flows as shown in fig. 1c, i.e. to each station/electrode as there is no other imaginable way for power to be split from a common single source supplying multiple nodes), wherein the a.c. voltage distribution device is suitable and intended for distributing at least one of the a.c. voltages and the voltage pulses with a time delay to the electrodes (as discussed, the splitter sends the AC voltage to at least one electrode of each station), but does not explicitly teach wherein the a.c. voltage distribution device is designed as a multiplexer, however Mitrovic teaches in fig. 2a a power distributor multiplexer 150 [0030], it would be obvious to those skilled in the art at invention time to modify Haines in order to provide an alternate method, if not already inherent in Haines as discussed above, to provide the predictable result of distributing RF power from a single RF generator to a plurality of electrodes [0030].
 	Regarding claim 2, Haines in view of Mitrovic teaches the apparatus according to claim 1, where the voltage pulses have a temporal length less than 40 ms (it is noted that a voltage pulses are applied for a total duration of 300s [0058]; therefore the duration of a single pulse must be between the range of 0-300s which encompasses the claimed range of 0-40ms, which is a prima facie case of obviousness, MPEP 2144.05).
 	Regarding claim 4. Haines in view of Mitrovic teaches the apparatus according to claim 1, wherein the coating stations are arranged stationary (fig. 1c, the two stations are fixed on top of a vacuum exhaust without movement).
 	Regarding claim 5. Haines in view of Mitrovic teaches the apparatus according to claim 1, wherein the apparatus has a media feeding device which is suitable and intended for feeding a flowable, gaseous medium to at least one of the containers (gas supply, fig. 1c, which flows into the containers via gas lances).
 	Regarding claim 6. Haines in view of Mitrovic teaches the apparatus according to claim 1, wherein high-frequency generator outputs the voltage in the form of voltage pulses (as discussed in claim 1). 
 	Regarding claim 7. Haines in view of Mitrovic teaches the apparatus according to claim 6, wherein the a.c. voltage distribution device distributes the pulses output by the high-frequency generator device  completely to the individual electrodes (as discussed in claim 1, a splitter must split/divide the pulsed power from the HF generator to each electrode, and pulsed power is always fully transmitted, as far as one of ordinary skill in basic power delivery is concerned; there is no disclosure of incomplete power or pulse distribution).
 	Regarding claim 8. Haines in view of Mitrovic teaches the apparatus according to claim 1, wherein power applied by the high-frequency generator device to a container is adaptable on the basis of a measured value of power reflected by a previously treated container (Haines utilizes impedance match network which is well known in the art of power supplies/impedance matching where the output power is adapted based on measured reflectance from the load to minimize the reflectance and allow improved power delivery).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 20070187280) in view of Mitrovic (US 20030137251) and further in view of Krueger (US 20130251917).
 	Regarding claim 3, Haines in view of Mitrovic teaches the apparatus according to claim 1, but does not teach wherein the apparatus has a movable, rotatable transport device on which the coating stations are arranged, however Krueger teaches in [35] a movable, rotatable transport device/rotary rail on which the coating stations/511+580 are arranged, it would be obvious to those skilled in the art at invention time to modify Haines in order to carry out different processing phases depending on angular position [0002], which would increase processing variety on a single system, improving usefulness.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 20070187280) in view of Mitrovic (US 20030137251) and further in view of Kagoshima (US 20110083808).
 	Regarding claim 9. Haines in view of Mitrovic teaches the apparatus according to claim 8, but does not teach wherein it comprises a control device with a storage device by which a predetermined target value for a subsequent coating process is adjustable with at least one measurement value of a preceding coating process, wherein at least one measurement value is a measurement value selected from a group which comprises a power reflected by a previously treated container, a supplied power, a difference between a supplied and a reflected power, a power applied into a plasma, an optical emission of the plasma, a gas volumetric flow rate, a gas composition, a temperature of a gas lance and a temperature of a container surface, individually or in combination, however Kagoshima teaches a control device (with control elements 101, 104-116, fig. 1)  with a storage device (including at least storage databases 115 110 109) by which a predetermined target value for a subsequent coating process is adjustable with at least one measurement value of a preceding coating process ([79 16 65], the predetermined target value is a set parameter of a recipe for execution in a next processing, such as discussed in [61-63] based on previous processing measurement such as plasma light emission [0058 59]); it would be obvious to those skilled in the art at invention time to modify Haines in order to improve processing uniformity and quality [abstract].
 	Regarding claim 10. Haines in view of Mitrovic, Kagoshima teaches the apparatus according to claim 9, wherein it comprises an evaluation device which can determine a factor with which a parameter is included in a calculation for determining a couplable power, wherein the factor is preferably dynamically variable (via Kagoshima as part of the control unit’s components 104, 111 determine various factors/inputs that are variable based on monitored value which are input parameters in the LT expressions [0050] as well as deviations/factors that vary based on the measured values input into control model [80] all of which determine modifications for processing including power into the apparatus via actuator [80]).
 	Regarding claim 11. Haines in view of Mitrovic, Kagoshima teaches the apparatus according to claim 10, wherein the evaluation device comprises an Al system recognizing patterns and, based thereon, adapting the factor (Kagoshima’s system is a type of AI since it is based on patterns, i.e. control models such as those used in 104 which updates the factor used the models in 111 based on the models in 104, fig. 1).
Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. Regarding the previous 35 USC 103 rejection using Haines alone, the applicant asserts that the feature of the a.c. voltage distribution device defined in independent claim 1, the Examiner argues (without citing any evidence) that it would be obvious for a person skilled in the art to distribute a current to several outputs. The argument was considered but was not found persuasive. The obviousness statement in the rejection was about a limitation of having a voltage distribution device not about distributing power to several outputs (this is already clear from Haines Fig. 1c showing a single power source distributing to several stations). Furthermore, the claims do not require the term ‘current’, MPEP 707.07(f), ¶ 7.37.08. The applicant also alleges that the rejection appears to disregard the limitation that the voltage pulses are distributed to the electrodes in a time-shifted manner, as recited in the claim. In fact, [0017] of Haines describes that a plurality of articles is coated simultaneously. This was not found persuasive. Claim 1 previously recited, “wherein the a.c. voltage distribution device is suitable and intended for distributing at least one of the a.c. voltages and the voltage pulses with a time delay to the electrodes. The rejection took the position of addressing the first element, i.e. the ac voltages and not the voltage pulses with a time delay. Furthermore, it is inherent that voltage pulses must have a time delay since by definition pulses are individual discrete applications of something intermittently transmitted, thus being separated by time intervals/delays. As discussed in the rejection, Haines teaches the voltage pulses. 
The applicant also argues that Mitrovic describes a method and a device for determining a set of optimal process parameters for a plasma coating. The aim is to obtain workpieces that are as uniform as possible. Mitrovic discloses a multiplexer by means of which a high-frequency energy can be supplied to a plurality of electrodes. Paragraph [0042] discloses that electrodes are energized sequentially. ("For instance, a first electrode or electrode region is initially powered for a short time and corresponding to this condition there is a particular spatial distribution of the plasma properties. This short period of time is followed by a second short period of time during which a second electrode or electrode region is powered with a different corresponding distribution of plasma properties."). However, Mitrovic recognized that small differences in the impedances of the individual plasma cells are problematic, and used a different solution for this problem. In contrast to the claimed embodiments, Mitrovic proposes that the differences are mechanically compensated for by actively changing the geometry of the cells ("for moving said one or more electrode segments to adjust one or more of said controlled gaps"). In this case, the current can also be simply branched as proposed by Haines. Thus, a combination of the disclosure of Haines and Mitrovic would result in such a branched device and not in that of the claimed embodiments using the multiplexer. One of skill would not arrive at the claimed embodiments. Instead, the Examiner's proposed combination appears to rely on hindsight bias and the benefit of Applicant's own disclosure rather than the teachings of the references. The argument was considered but was not found persuasive. Per MPEP 2145 X-a, “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." No reference was made to the applicant’s specification for support of motivation in the rejection. Furthermore, Mitrovic’s multiplexer 150/450 is used to distribute power from a single power source to multiple electrodes as can be seen in the drawings Fig. 2a, 4b, consistent with the effect of the power distribution system shown in Haines Fig. 1c. Therefore, it provides another way of achieving the same power distribution effect and would be a predictable result, MPEP 2141 IIIA. Regarding the assertion that the current can also be simply branched as proposed by Haines and that a combination of the disclosure of Haines and Mitrovic would result in such a branched device and not in that of the claimed embodiments using the multiplexer, the argument was not found persuasive because combining the multiplexer of Mitrovic to the power system of Haines would yield the predictable result of splitting power and is a valid rationale under 35 USC 103 as discussed above. Furthermore, the Examiner is not aware of any other way that current can be split from a single source to multiple streams without the aid of a splitter/divider/multiplexer just like how water cannot be split into multiple flows without similar splitting means. In other words, this appears almost an inherent element for power splitting systems and Mitrovic is used more as an evidentiary reference that explicitly teaches the multiplexer element. Since the arguments for claims 4-11 depend on those to claim 1, the responses above apply to them as well. The applicant mentions the Krueger and Kagoshima references but only provides a summary of the references without specifically arguing against the rejections using them. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718